Citation Nr: 1227219	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-28 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than October 29, 2004, for the award of service connection for bilateral hearing loss, to include whether there was clear and unmistakable error in a March 1990 rating decision that denied service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his brother, J.M.



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1947 to November 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In March 2011, the Veteran and his brother presented testimony at a personal hearing before a Veterans Law Judge.  A transcript of the hearing is in the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As mentioned in the Introduction, the Appellant testified at a Board hearing in March 2011.  However, the Veterans Law Judge who conducted this hearing is no longer employed at the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707 (2011).  Accordingly, correspondence was sent to the Appellant in July 2012 to determine whether he desired a new hearing in this case. The Board received a response from the Veteran that same month, wherein he indicated he wanted to have another hearing before a Veterans Law Judge at the RO (i.e., "Travel Board hearing").  Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The AMC/RO should take appropriate steps in order to schedule the Appellant for a personal hearing with a Veterans Law Judge of the Board in accordance with his request.  The Appellant should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

